COOK, Justice
(dissenting).
I respectfully dissent from the majority’s denial of the State’s petition for a writ of certiorari. I concur with this statement in Judge Cobb’s dissent: -“It was [Huffs] decision to withdraw his motion for a mistrial and to take his chances with the jury. This was his choice; and when he made it, he waived his right to use [the appearance at his trial of a convicted co-defendant, who refused to testify] as grounds for appeal.” Huff v. State, 678 So.2d 293, 301 (Ala.Crim.App.1995) (Cobb, J., dissenting).
MADDOX and HOUSTON, JJ., concur.